Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 02/15/2022:
Claims 1-24, 26-38 and 40-60 have been examined.
Claims 25 and 39 have been canceled by Applicant.
Claims 1, 24, 40, 49 and 60 have been amended by Applicant.
Claims 48-59 have been allowed.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

 Response to Amendment 
Drawings
1.	Applicant’s arguments during the interview held on 02/07/2022 have overcome the drawings objections to from the previous Office Action.
	 
Claim Objections
1.	Applicant’s amendments have overcome the claim 49 objections to from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s arguments during the interview held on 02/07/2022 and recent amendments have overcome the 112(a) or 112 1st paragraph rejections to claims 50 and 60 from the previous Office Action.
2.	Applicant’s arguments during the interview held on 02/07/2022 and recent amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 50-52 and 60 from the previous Office Action.


Double Patenting
1.	Applicant’s amendments, filed on 10/20/2021, have overcome the provisional nonstatutory double patenting rejections to claims 1-44 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 9, 13, 18, 23, 27, 33, 36-38 and 42 of copending Application No. 16/151,307 (Pub. No.: US 2020/0108925A1) from previous Office Action filed on 07/20/2021.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.1	Claims 1-2 and 60 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 11-12, 15 and 34 of copending Application No. 16/151,316 (Pub. No.: US 2020/0108926A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 1-2, 4, 7, 11-12 and 34 of Application No. 16/151,316 (Pub. No.: US 2020/0108926A1) covers the broader combination of amended claim 1 and original claim 2 and broader amended claim 60 of the instant application.
2.2	Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-23, 34, 15, 25 and 7 of copending Application No. 16/151,316 (Pub. No.: US 2020/0108926A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 22-23, 25, 34 and 7 of copending Application No. 16/151,316 (Pub. No.: US 2020/0108926A1) covers the broader amended claim 24 of the instant application.
2.3	Claim 40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-35 and 15 of copending Application No. 16/151,316 (Pub. No.: US 2020/0108926A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 34-35 and 15 of copending Application No. 16/151,316 (Pub. No.: US 2020/0108926A1) covers the broader amended claim 40 of the instant application.
2.4	Claims 2-23, 26-38 and 41-47 rejected under the provisional nonstatutory double patenting rejection, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.5	Claims 1 and 60 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16, 21 and 37 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 15-16, 21 and 37 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1) covers the broader amended claims 1 and 60 of the instant application.
2.6	Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 7, 16, 21 and 37 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 28, 7, 16, 21 and 37 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1) covers the broader amended claim 24 of the instant application.
2.7	Claim 40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37-38 and 16 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 37-38 and 16 of copending Application No. 16/151,279 (Pub. No.: US 2020/0108922A1) covers the broader amended claim 40 of the instant application.
2.8	Claims 2-23, 26-38 and 41-47 rejected under the provisional nonstatutory double patenting rejection, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.9	Claims 1 and 60 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20-21, 26 and 37 of copending Application No. 16/151,289 (Pub. No.: US 2020/0108923A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower claims 1, 20-21 a, 26 and 37 of copending Application No. 16/151,289 (Pub. No.: US 2020/0108923A1) cover the broader amended claims 1 and 60 of the instant application.
2.10	Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 34, 20, 26 and 37 of copending Application No. 16/151,289 (Pub. No.: US 2020/0108923A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 28, 34, 20, 26 and 37 of copending Application No. 16/151,289 (Pub. No.: US 2020/0108923A1) covers the broader amended claim 24 of the instant application.
2.11	Claims 2-23, 26-38 and 41-47 rejected under the provisional nonstatutory double patenting rejection, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.

2.12	Claims 1, 10-11 and 60 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 23 of copending Application No. 17/175,418 (Pub. No.: US 2021/0188435A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower claims 1-3 and 23 of copending Application No. 17/175,418 (Pub. No.: US 2021/0188435A1) cover the broader amended claim 1 and original claims 10-11 and the broader amended claim 60 of the instant application.
2.13	Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 19 and 23 of copending Application No. 17/175,418 (Pub. No.: US 2021/0188435A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious that the narrower combination of claims 14, 19 and 23 of copending Application No. 17/175,418 (Pub. No.: US 2021/0188435A1) covers the broader amended claim 24 of the instant application.
2.14	Claims 2-23, 26-38 and 41-47 rejected under the provisional nonstatutory double patenting rejection, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
1.1	In regards to claims 48-49, in performing initial search, the examiner was able to find the closest prior art of record, which is Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of Fisher (Pub. No.: US 2018/0335779A1), Goodrich (Pub. No.: US 2016/0023760A1), Park (Pub. No.: US 2016/0117932A1), Jacobsen (Pub. No.: US 2012/0216697A1), Zych (Pub. No.: US 2019/0176684A1) and Addonisio (Pub. No.: US 2019/0176986A1), who describe a flight control operation of a reference aerial vehicle; an image captured by an image sensor of the reference aerial vehicle received; a target detected in the image; a three-dimensional relative location of the target 
In regards to claims 48-49, Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): an aerial vehicle countermeasure supported by the flight body, the aerial vehicle countermeasure comprising a plurality of tendrils operable to entangle rotors of the target aerial vehicle, the plurality of tendrils extending through an elongate cavity of an at least semi-rigid rod coupled to the counter-attack UAV to prevent the plurality of tendrils from accidentally tangling with the counter-attack UAV, an aerial vehicle detection system comprising at least one detection sensor operable to detect a target aerial vehicle, and operable to provide command data to the counter-attack UAV to facilitate interception of the target aerial vehicle by the counter-attack UAV; wherein, in response to interception of the target aerial vehicle, the counter-attack UAV disrupts operation of the detected target aerial vehicle with the aerial vehicle countermeasure.

1.2	In regards to claims 50-52, in performing initial search and additional search, upon further consideration in response to Applicant’s arguments during the interview held on 02/07/2022, the examiner was able to find the closest prior art of record, which is Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of Fisher (Pub. No.: US 2018/0335779A1), Goodrich (Pub. No.: US 2016/0023760A1), Park (Pub. No.: US 2016/0117932A1), Jacobsen (Pub. No.: US 2012/0216697A1), Zych (Pub. No.: US 2019/0176684A1) and Addonisio (Pub. No.: US 2019/0176986A1), who describe a flight control operation of a reference aerial vehicle; an image captured by an image sensor of the reference aerial vehicle received; a target detected in the image; a three-dimensional relative location of the target with respect to the reference aerial vehicle determined based on the image; the flight control operation performed based on the three-dimensional relative location of the target with respect to the reference aerial vehicle.
In regards to claims 50-52, Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): an aerial vehicle countermeasure supported by the flight body, the aerial vehicle 

1.2	In regards to claims 53-56, in performing initial search, the examiner was able to find the closest prior art of record, which is Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of Fisher (Pub. No.: US 2018/0335779A1), Goodrich (Pub. No.: US 2016/0023760A1), Park (Pub. No.: US 2016/0117932A1), Jacobsen (Pub. No.: US 2012/0216697A1), Zych (Pub. No.: US 2019/0176684A1) and Addonisio (Pub. No.: US 2019/0176986A1), who describe a flight control operation of a reference aerial vehicle; an image captured by an image sensor of the reference aerial vehicle received; a target detected in the image; a three-dimensional relative location of the target with respect to the reference aerial vehicle determined based on the image; the flight control operation performed based on the three-dimensional relative location of the target with respect to the reference aerial vehicle.
In regards to claims 53-56, Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): an aerial vehicle countermeasure supported by the flight body, wherein the plurality of counter-attack UAVs are removably coupled to the cage device, and wherein, upon interception of the target aerial vehicle, at least one of the plurality of counter-attack UAVs is released from the transport counter-attack UAV to operate in flight to disrupt operation of the detected target aerial vehicle with the aerial vehicle countermeasure.
1.3	In regards to claims 57-59, in performing initial search, the examiner was able to find the closest prior art of record, which is Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of Fisher (Pub. No.: US 2018/0335779A1), Goodrich (Pub. No.: US 2016/0023760A1), Park (Pub. No.: US 2016/0117932A1), Jacobsen (Pub. No.: US 2012/0216697A1), Zych 
In regards to claims 57-59, Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): an aerial vehicle countermeasure supported by the flight body, wherein the counter-attack UA Vis removably coupled to the transport counterattack U AV by a tether, and wherein, upon interception of the target aerial vehicle, the counter-attack UAV is released from the transport counter-attack UA V to operate in flight to disrupt operation of the detected target aerial vehicle with the aerial vehicle countermeasure.

2.	Claims 1, 24, 40 and 60  would be allowable if rewritten to overcome the provisional nonstatutory double patenting rejections set forth in this Office action.

3.	Claims 2-23, 26-38 and 41-47 would be allowable if rewritten to overcome the provisional nonstatutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
1.	Applicant’s arguments, see pages 17-18 of the remarks, filed 02/15/2022, with respect to the 103 claim rejections have been fully considered and are persuasive. The 103 rejections of claims 1-11, 16-19, 22-24, 26-27, 33-34, 36-38 and 40-44 rejected under 35 U.S.C. § 103 as being unpatentable over United States Publication No. 2019/0025858 to Bar-Nahum et al in view of United States Publication No. 2018/0335779 to Fisher et al, further in view of United States Publication No. 2016/0023760 Goodrich and  further in view of United States Publication No. 2016/0117932 to Park et al; claims 12-14 and 28-31 rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Bar-Nahum, Fisher, Goodrich and 
2.	Applicant’s arguments, on page 19 of the remarks, filed on 02/15/2022, with respect to the provisional nonstatutory double patenting rejections of claims 1-24, 26-38, and 40-47 from the previous office action have been acknowledged and considered.  


Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662